Name: Commission Regulation (EEC) No 2307/80 of 3 September 1980 amending Regulation (EEC) No 604/71 fixing the list of representative producer markets for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 9. 80 Official Journal of the European Communities No L 233/ 11 COMMISSION REGULATION (EEC) No 2307/80 of 3 September 1980 amending Regulation (EEC) No 604/71 fixing the list of representative producer markets for fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 604/71 is amended as follows : 1 . In Annex I, representative producer markets for cauliflowers, 'Westerlee, Barendrecht, Grootebroek' are replaced by 'Delft-Westerlee, Zuid Holland Zuid, West-Friesland Oost'. 2. In Annex II, representative producer markets for tomatoes, 'Rotterdam, Venlo, Westerlee' are replaced by 'Bleiswijk, Venlo, Delft-Westerlee'. 3. In Annex V, representative producer markets for pears, 'Geldermalsen, Utrecht, Zwaag' are replaced by 'Geldermalsen, Grubbenvorst, West-Friesland Oost'. 4. In Annex VI, representative producer markets for apples, 'Geldermalsen, Goes, Utrecht' are replaced by 'Geldermalsen, Centrale Veiling Zeeland, Utrecht'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( 1), as last amended by Regulation (EEC) No 1 367/80 (2), and in particular Article 17 (2) thereof, Whereas Commission Regulation (EEC) No 604/71 (3), as last amended by Regulation (EEC) No 121 2/77 (4), fixed the list of representative producer markets for the products listed in Annex II to Regula ­ tion (EEC) No 1035/72 ; Whereas there have been changes in the Netherlands in the way certain fruit and vegetables are marketed ; whereas, in order to take account of this new situation, it is necessary to amend the list of representative markets of that Member State ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 140, 5. 6 . 1980, p . 24. (&gt;) OJ No L 70, 24 . 3 . 1971 , p . 9. ( ¦) OJ No L 140, 8 . 6. 1977, p . 10.